      Case: 1:21-cv-00262-DRC Doc #: 69 Filed: 04/22/21 Page: 1 of 2 PAGEID #: 45

                                   United States District Court
                                    Southern District of Ohio
                                     __________________

                                   Related Case Memorandum
                                           Civil Cases

TO:             Judge Timothy S. Black, Judge Douglas R. Cole

FROM:           Kelly Heuer                   , Deputy Clerk

DATE:           4/16/2021

SUBJECT:        Case Caption:   Bureau of Consumer Financial Protection v. Fifth Third Bank, N.A.

CASE:           Case Number:    Doc. 1:21-cv-262 1

DISTRICT JUDGE:                 Judge Black

                                File Date:    4/14/2021


This memorandum is to notify you that the “Notice of Related Cases” (doc. 59) indicates the
following alleged related case(s):

Related Case(s):

Case Caption:         Zanni v. Fifth Third Bancorp et al

Case Number:          Doc. 1:21-cv-173 1                  District Judge:     Cole

File Date:            03/11/2021                          Magistrate Judge:



Related Case(s):

Case Caption:

Case Number:                                              District Judge:

File Date:                                                Magistrate Judge:
     Case: 1:21-cv-00262-DRC Doc #: 69 Filed: 04/22/21 Page: 2 of 2 PAGEID #: 46

Memo Re: Related Civil Cases
Page 2




The District Judges having conferred, we respond to Case Administrator            Kelly Heuer
as follows:


Judges’ Response:
            We agree that the cases are not related and that the subject case should remain
            with the Judge to whom it is assigned.

           X        We agree that the cases are related and that the subject case should be
                    transferred to the docket of Judge Douglas R. Cole____________________ .

                    We agree that although the cases are related, the subject case nevertheless should
                    remain with the Judge to whom it was assigned.

                    We are unable to agree and will accept any decision made by the Chief Judge.

                    I am the Judge on both/all of the listed cases and have determined that the cases
                    are not related.

                    I am the Judge on both/all of the listed cases and have determined that the cases
                    are related and they shall both/all remain on my docket.

                    Other Direction of Judge: _____________________________________________

                    __________________________________________________________________



                                                     s/Timothy S. Black
                                                  United States District Judge



                                                  United States District Judge



                                                  United States District Judge




Cc: Courtroom Deputies

Revised 7/19/2012
